Exhibit 10.2

Execution Version

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY AND ANY LIENS OR
OTHER SECURITY INTERESTS SECURING SUCH RIGHTS AND OBLIGATIONS ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR MODIFIED FROM
TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF MAY 12, 2015, BY AND
AMONG THE SUBORDINATED CREDITORS IDENTIFIED THEREIN AND GENERAL ELECTRIC CAPITAL
CORPORATION IN ITS CAPACITY AS AGENT FOR CERTAIN LENDERS (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, “SENIOR CREDITOR AGENT”), TO CERTAIN INDEBTEDNESS,
RIGHTS, AND OBLIGATIONS OF BG MEDICINE, INC. TO SENIOR CREDITOR AGENT AND SENIOR
CREDITOR (AS DEFINED THEREIN) AND LIENS AND SECURITY INTERESTS IN FAVOR OF
SENIOR CREDITOR AGENT SECURING THE SAME ALL AS DESCRIBED IN THE SUBORDINATION
AGREEMENT; AND EACH HOLDER AND TRANSFEREE OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

BG MEDICINE, INC.

SECURITY AGREEMENT

This Security Agreement dated as of May 12, 2015 (this “Agreement”) by and among
BG Medicine, a Delaware corporation (“Debtor”), and each Investor party to the
Purchase Agreement (defined below) that is a signatory hereto (each a “Secured
Party” and collectively, “Secured Parties”).

Debtor and Secured Parties hereby agree as follows:

I. CERTAIN DEFINITIONS. Except as otherwise provided in this Agreement,
capitalized terms used herein shall have the meanings set forth in the
Securities Purchase Agreement by and among Debtor and the Investors party
thereto, dated May 12, 2015 (“Purchase Agreement”).

II. SECURITY AGREEMENT.

A. Grant. Debtor, for valuable consideration, the receipt of which is
acknowledged, hereby grants to Secured Parties a security interest in and Lien
(defined below) on all of the property described on Exhibit A attached hereto
(the “Collateral”) now owned or at any time hereafter acquired by Debtor or in
which Debtor now has or at any time in the future may acquire any right, title
or interest.

B. Debtor Remains Liable. Anything herein to the contrary notwithstanding,
(i) Debtor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by Secured Parties of
any of the rights hereunder shall not release Debtor from any of its

 

1



--------------------------------------------------------------------------------

duties or obligations under such contracts, agreements and other documents
included in the Collateral, and (iii) Secured Parties shall not have any
obligation or liability under any contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall Secured
Parties be obligated to perform any of the obligations or duties of Debtor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Collateral hereunder.

C. Continuing Security Interest. Debtor agrees that this Agreement shall create
a continuing security interest in the Collateral which shall remain in effect
until payment and performance in full of all of the Obligations (as defined
below).

III. OBLIGATIONS SECURED. The security interest granted hereby secures (A) the
full and timely payment of all obligations of Debtor to pay principal and
interest under the Notes and all other obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Debtor to Secured
Parties under the Notes, and (B) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Debtor under or
pursuant to the Notes (such obligations, the “Obligations”).

IV. DEBTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS. DEBTOR HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO SECURED PARTIES THAT:

A. Debtor’s principal place of business is 880 Winter Street, Suite 210,
Waltham, MA 02451 and Debtor keeps its records concerning accounts, contract
rights and other property at that location. Other than with respect to
information disclosed to Secured Parties as of the date hereof, Debtor will
notify Secured Parties in writing at least thirty (30) days prior to the
establishment of any new place of business where any of the Collateral exceeding
$50,000 in value is kept. Debtor is a corporation organized under the laws of
the State of Delaware. Debtor will notify Secured Parties in writing at least
thirty (30) days prior to changing either its form or jurisdiction of
organization.

B. Debtor will at all times keep in a manner reasonably satisfactory to Secured
Parties accurate and complete records of the Collateral and will keep such
Collateral insured to the extent similarly situated companies insure their
assets. Secured Parties shall be entitled, at reasonable times and intervals
after reasonable notice to Debtor, to enter Debtor’s premises for purposes of
inspecting the Collateral and Debtor’s books and records relating thereto.

 

2



--------------------------------------------------------------------------------

  C. Debtor will not create or permit to be created or suffer to exist any Lien,
except for Permitted Liens. “Lien” and “Permitted Liens” shall have the meanings
given to such terms under that certain Loan and Security Agreement, dated as of
February 10, 2012, among Debtor and General Electric Capital Corporation, in its
capacity as agent thereunder, and certain financial institutions from time to
time party thereto (as the same may from time to time be amended, modified,
supplemented or restated on or prior to the date hereof the “GE Loan
Agreement”).

D. Debtor shall not use the Collateral in violation of any material applicable
statute, ordinance, law or regulation or in violation of any insurance policy
maintained by Debtor with respect to the Collateral.

E. Other Financing Statements. Other than financing statements, security
agreements, chattel mortgages, assignments, fixture filings and other agreements
or instruments executed, delivered, filed or recorded for the purpose of
granting or perfecting any Lien (collectively, “Financing Statements”) existing
as of the date hereof and disclosed to Secured Parties or arising after the date
hereof in connection with any Permitted Lien and Financing Statements in favor
of Secured Parties, no effective Financing Statement naming Debtor as debtor,
assignor, grantor, mortgagor, pledgor or the like and covering all or any part
of the Collateral is on file in any filing or recording office in any
jurisdiction.

F. Notices, Reports and Information. Debtor will (i) notify Secured Parties of
any material claim made or asserted against the Collateral by any Person or
other event that would be reasonably likely to materially adversely affect the
value of the Collateral or Secured Parties’ Lien thereon; (ii) furnish to
Secured Parties such statements and schedules further identifying and describing
the Collateral and such other reports and other information in connection with
the Collateral as Secured Parties may reasonably request, all in reasonable
detail; and (iii) upon reasonable request of Secured Parties make such demands
and requests for information and reports as Debtor is entitled to make in
respect of the Collateral.

G. Debtor has taken and will continue to take all reasonable steps to protect
the secrecy of and preserve its rights and interests in and to all of its trade
secrets and other proprietary rights and interests that are material to its
business.

H. To the best of Debtor’s knowledge, no material infringement or unauthorized
use presently is being made of any of the intellectual property collateral, by
any person or entity, and, to the best of Debtor’s knowledge, Debtor’s use of
the intellectual property collateral does not and will not infringe upon the
rights or interests of any other person or entity.

I. Debtor will not surrender or lose possession of (other than to Secured
Parties or to the agent or lenders under the GE Loan Agreement), sell, lease,
rent, or otherwise dispose of or transfer, any of the Collateral or any right or
interest therein, except to the extent permitted by the GE Loan Agreement until
all Obligations (as defined in the GE Loan Agreement), other than inchoate
indemnity obligations or obligations that specifically survive termination
pursuant to the terms therein, are paid and full.

 

3



--------------------------------------------------------------------------------

J. Upon payment in full of the Obligations (as defined in the GE Loan
Agreement), other than inchoate indemnity obligations or obligations that
specifically survive termination pursuant to the terms therein, and termination
of the Subordination Agreement pursuant to its terms, Debtor agrees and
covenants to Secured Parties that Debtor shall grant to Secured Parties a lien
on and security interest in all of its Company Intellectual Property so that the
security interest and lien granted hereunder shall be a security interest in and
lien on all of Debtor’s property, including without limitation such Company
Intellectual Property and all general intangibles of Debtor. Debtor further
agrees to enter into any documentation or make any filings (including without
limitation an amendment of this Agreement, entry into a long-form and short-form
security agreement, and UCC or United States federal (patent or copyright or
other office or department) level filings) reasonably requested by Secured
Parties in order to document and evidence the security grant in the Company
Intellectual Property that is required to be granted hereunder and any
perfection of such security interest.

V. FINANCING STATEMENTS. Debtor shall at its cost execute any Financing
Statement (including without limitation any short-form or long form intellectual
property security agreements) in respect of any security interest created
pursuant to this agreement that may at any time be required or that, in the
opinion of Secured Parties, may at any time be desirable. If any recording or
filing thereof (or the filing of any statements of continuation or assignment of
any Financing Statement) is required to protect and preserve such Lien, Debtor
shall at its cost execute the same at the time and in the manner requested by
Secured Parties. To the fullest extent permitted by applicable law, Debtor
authorizes Secured Parties to file any such Financing Statements authorized
hereunder without the signature of Debtor.

VI. DEBTOR’S RIGHTS UNTIL DEFAULT. SO LONG AS AN EVENT OF DEFAULT DOES NOT
EXIST, DEBTOR SHALL HAVE THE RIGHT TO POSSESS THE COLLATERAL, MANAGE ITS
PROPERTY AND SELL ITS INVENTORY IN THE ORDINARY COURSE OF BUSINESS.

VII. EVENT OF DEFAULT. An “Event of Default” shall exist under this Agreement
upon the occurrence of any “Event of Default” as defined in the Notes.

VIII. RIGHTS AND REMEDIES ON EVENT OF DEFAULT.

A. During the continuance of an Event of Default, Secured Parties shall have the
right to declare all Obligations to be immediately due and payable and such
Secured Parties may exercise any and all rights and remedies hereunder or under
applicable law; provided, however, if any Event of Default occurs as a
consequence of the commencement of a bankruptcy or other insolvency proceeding
by or against Debtor, all of the Obligations shall be automatically and
immediately due and payable without further action or demand. Without limiting
the generality of the foregoing, Secured Parties shall have the right to sell or
otherwise dispose of all or any part of the Collateral, either at public or
private sale, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as
Secured Parties, in their sole discretion, may deem advisable, and Secured
Parties shall have the right to purchase at any such sale. Debtor agrees that a
notice sent at least ten (10) days before the time of any intended public sale
or of the time after which any private

 

4



--------------------------------------------------------------------------------

sale or other disposition of the Collateral is to be made shall be reasonable
notice of such sale or other disposition. The proceeds of any such sale, or
other Collateral disposition shall be applied: first, to the expenses of
retaking, holding, storing, processing and preparing for sale, selling, and the
like, and to Secured Parties’ reasonable attorneys’ fees and legal expenses;
second, to Secured Parties in satisfaction of the then unpaid Obligations; and
third, to Debtor or as otherwise required by law. If, upon the sale or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which Secured Parties are legally entitled, Debtor shall be liable
for the deficiency, together with interest thereon at the rates set forth in the
Notes, and the reasonable fees of any attorneys Secured Parties employs to
collect such deficiency; provided, however, that the foregoing shall not be
deemed to require Secured Parties to resort to or initiate proceedings against
the Collateral prior to the collection of any such deficiency from Debtor. To
the extent permitted by applicable law, Debtor waives all claims, damages and
demands against Secured Parties arising out of the retention or sale or lease of
the Collateral or other exercise of Secured Parties’ rights and remedies with
respect thereto. “UCC” means the Uniform Commercial Code, as the same may, from
time to time, be enacted and in effect in the Commonwealth of Massachusetts;
provided, that, to the extent that the “UCC” is used to define any term herein
and such term is defined differently in different Articles or Divisions of the
UCC, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Secured Parties’ Lien on any Collateral is governed by
the Uniform Commercial Code in effect in a jurisdiction other than the
Commonwealth of Massachusetts, the term “UCC” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes on
the provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions. The rights
and remedies with respect to Debtor and the Collateral, whether established
hereby or by any other agreements, instruments or documents or by law, shall be
cumulative and may be exercised singly or concurrently, and are not exclusive of
any other rights or remedies provided under any other agreement, instrument or
document to which Debtor is a party or by which it or any of the Collateral is
bound or by law or equity.

B. Debtor will upon request promptly execute and deliver all further instruments
and documents, and take all further action that Secured Parties may reasonably
request in order to perfect, protect and maintain the priority of the security
interest granted by this Agreement and to enable Secured Parties to exercise and
enforce its rights and remedies under this Agreement.

C. Debtor hereby waives: (a) the right to require Secured Parties to proceed
against any other person or against any other collateral it may hold;
(b) presentment, protest and notice of protest, demand and notice of nonpayment,
demand of performance, notice of sale, and advertisement of sale; (c) following
an Event of Default, any right to the benefit of or to direct the application of
any of the Collateral until the obligations of Debtor shall have been paid in
full; and (d) any defenses which may arise by reason of, or be based on, lack of
diligence in collection.

D. Any sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall operate to divest all of Debtor’s right, title,
interest, claim

 

5



--------------------------------------------------------------------------------

and demand whatsoever, either at law or in equity, in and to the Collateral
sold, and shall be a perpetual bar, both at law and in equity, against Debtor,
its successors and assigns, and against all Persons claiming the Collateral sold
or any part thereof under, by or through Debtor, its successors or assigns.

E. Debtor appoints Secured Parties, and any trustee, authorized agent or
designee of Secured Parties, with full power of substitution, as Debtor’s true
and lawful attorney-in-fact, effective as of the date hereof, with power, upon
Secured Parties’ election, in its own name or in the name of Debtor, during the
continuance of an Event of Default, (i) to endorse any notes, checks, drafts,
money orders, or other instruments of payment in respect of the Collateral that
may come into Secured Parties’ possession, (ii) to sign and endorse any drafts
against Debtor, assignments, verifications and notices in connection with
accounts, and other documents relating to Collateral; (iii) to pay or discharge
taxes or Liens at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, issue receipt for, compromise, settle and
sue for monies due in respect of the Collateral; (v) to notify Persons obligated
with respect to the Collateral to make payments directly to Secured Parties;
and, (vi) generally, to do, at Secured Parties’ option and at Debtor’s expense,
at any time, or from time to time, all acts and things that Secured Parties
deems necessary to protect, preserve and realize upon the Collateral and Secured
Parties’ security interest therein to effect the intent of this Agreement, all
as fully and effectually as Debtor might or could do; and Debtor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
This power of attorney shall be irrevocable as long as any of the Obligations
are outstanding.

F. All of Secured Parties’ rights and remedies with respect to the Collateral,
whether established hereby or by any other agreements, instruments or documents
or by law shall be cumulative and may be exercised singly or concurrently.

IX. SECURED PARTIES’ RIGHTS; DEBTOR WAIVERS.

A. Secured Parties’ acceptance of partial or delinquent payment from Debtor
under the Notes or hereunder, or Secured Parties’ failure to exercise any right
hereunder, shall not constitute a waiver of any obligation of Debtor hereunder,
or any right of Secured Parties hereunder, and shall not affect in any way the
right to require full performance at any time thereafter.

B. Debtor waives, to the fullest extent permitted by law: (i) any right of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshaling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require Secured
Parties (A) to proceed against any Person, (B) to exhaust any other collateral
or security for any of the Obligations, (C) to pursue any remedy in Secured
Parties’ power or (D) to make or give any presentments, demands for performance,
notices of nonperformance, protests, notices of protests or notices of dishonor
in connection with any of the Collateral; and (iii) all claims, damages, and
demands against Secured Parties arising out of the repossession, retention, sale
or application of the proceeds of any sale of the Collateral.

C. Debtor hereby agrees to indemnify each Secured Party, its principals,
counsel, advisors, representatives and agents (the “Indemnified Parties”) for,
and

 

6



--------------------------------------------------------------------------------

agrees to protect and hold each of them harmless from and against, any and all
liabilities, obligations, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees), causes of action, suits,
claims, demands and judgments of any nature or description whatsoever, which may
at any time be imposed upon, incurred by or awarded against any Indemnified
Party (other than as a result of such Indemnified Party’s own gross negligence
or willful misconduct) as a result of the grant to any Secured Party of any
interest in or to any of the Collateral or in connection with this Agreement.

X. INSURANCE; RISK OF LOSS.

A. Debtor shall maintain, at its expense, such public liability and third party
property damage and business interruption insurance in such amounts and with
such deductibles as it maintains as of the date hereof or as is customary for
companies such as Debtor.

XI. TERMINATION; REINSTATEMENT

A. Termination. Upon the payment in full in cash or conversion to equity as
provided in Section 2 of the Notes of all Obligations under the Notes and the
Purchase Agreement (other than the obligations that are intended to survive the
termination of the Notes or the Purchase Agreement, as the case may be) and
subject to Section XI(B) herein, this Agreement and the security interest and
all other rights granted hereby shall automatically terminate and all rights to
the Collateral shall revert to Debtor without any further action of Secured
Parties. Upon any such termination, Secured Parties shall grant Debtor
authorization to file any UCC-3 or other termination statements to evidence such
termination, to release all security interest on the Collateral and to return
such Collateral to Debtor. Furthermore, Secured Parties shall, at Debtor’s
expense and upon its written direction, execute and, subject to Section XI(B),
deliver to Debtor such documents (including UCC-3 termination statements) as
Debtor shall reasonably request to evidence such termination, to release all
security interest on the Collateral and to return such Collateral to Debtor.

B. Reinstatement. This Agreement and the obligations of Debtor hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
made pursuant to this Agreement is rescinded or must otherwise be restored or
returned, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise with respect to Debtor or as a result of any settlement or
compromise with any person (including Debtor) in respect of such payment, and
Debtor shall pay Secured Parties on demand all of its actual and reasonable
costs and expenses (including reasonable fees of counsel) incurred by Secured
Parties in connection with such rescission or restoration.

XII. MISCELLANEOUS.

A. Amendment and Waiver. Neither this Agreement nor any part hereof may be
changed, waived, or amended except by an instrument in writing signed by Secured
Parties and by Debtor; and waiver on one occasion shall not operate as a waiver
on any other occasion.

 

7



--------------------------------------------------------------------------------

B. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail if sent during normal business hours of the recipient, if not so confirmed,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the addresses shown
below such parties signature hereunder (or at such other addresses as shall be
specified by notice given in accordance with this Section XII(B)).

C. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of, the successors and assigns of the parties hereto, including, without
limitation, all future holders of the Notes.

D. Counterparts. This Agreement may be executed in two or more counterparts,
including by facsimile or other electronic transmission, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

E. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

F. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

G. Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to principles of conflicts of law that
would require the application of laws of any other jurisdiction. Each party
hereto consents to exclusive jurisdiction and venue in Massachusetts, if in
state court, and in the United States District Court of Massachusetts, if in
United States federal court, for any suit or proceeding relating to, arising out
of or arising under this Agreement; such courts shall have the sole and
exclusive in personam, subject matter and other jurisdiction in connection with
such suit or proceeding and venue shall be appropriate for all purposes in such
courts.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

DEBTOR: BG MEDICINE, INC. By:

/s/ Paul R. Sohmer, M.D.

Name: Paul R. Sohmer, M.D. Title: President and Chief Executive Officer Address:
    880 Winter Street, Suite 210     Waltham, MA 02451

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

SECURED PARTY: APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.; AGTC ADVISORS
FUND, L.P. Each by its General Partner, AGTC Partners, L.P. By its General
Partner, NewcoGen Group Inc.

 

By:

/s/ Noubar B. Afeyan

Name: Noubar B. Afeyan Title: President

 

FLAGSHIP VENTURES FUND 2007, L.P. By its General Partner
Flagship Ventures Fund 2007 General Partner LLC

By:

/s/ Noubar B. Afeyan

Name:

Noubar B. Afeyan

Title:

Manager

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All of Debtor’s personal property of every kind and nature (except for
Intellectual Property, as defined in, and to the extent excluded, pursuant to
Section 3.3 of the GE Loan Agreement) whether now owned or hereafter acquired
by, or arising in favor of, Debtor, and regardless of where located, including,
without limitation, all accounts, chattel paper (whether tangible or
electronic), commercial tort claims, deposit accounts, documents, equipment,
financial assets, fixtures, goods, instruments, investment property (including,
without limitation, all securities accounts), inventory, letter-of-credit
rights, letters of credit, securities, supporting obligations, cash, cash
equivalents, any other contract rights (including, without limitation, rights
under any license agreements), or rights to the payment of money, and general
intangibles, and all books and records of Debtor relating thereto, and in and
against all additions, attachments, accessories and accessions to such property,
all substitutions, replacements or exchanges therefor, all proceeds, insurance
claims, products, profits and other rights to payments not otherwise included in
the foregoing (with each of the foregoing terms that are defined in the UCC
having the meaning set forth in the UCC);

provided, that, the grant of the security interest herein shall not extend to
and the term “Collateral” shall not include (a) equipment subject to liens
permitted pursuant to Section 7.2(c) of the GE Loan Agreement solely to the
extent that with respect to financing agreements entered into in connection
therewith (i) prior to May 14, 2012, such agreements prohibit the granting of a
lien in such equipment or (ii) after May 14, 2012, such agreements prohibit the
granting of a lien in such equipment after Debtor have used commercially
reasonable efforts to get such restriction removed; provided, that, upon the
termination or expiration of any such financing arrangement or prohibition on
such lien such equipment shall automatically be subject to the security interest
granted in favor of the Secured Party hereunder and become part of the
“Collateral”; (b) any license agreement for the use of another Person’s
Intellectual Property as in effect on the date hereof (each, an “In-License”),
but only to the extent that the granting of such security interest would
constitute a default under such In-License as in effect on the date hereof, and
only to the extent that such prohibition or default is enforceable under
applicable law (including, without limitation, Sections 9-406, 9-407 and 9-408
of the UCC); provided, that, upon the termination or expiration of any such
prohibition or default, such In-License shall automatically be subject to the
security interest granted in favor of Secured Party hereunder and become part of
the “Collateral”, and provided further that the “Collateral” shall include all
proceeds, products, substitutions and replacements of any such In-License;
(c) more than 66% of the issued and outstanding voting capital stock of BG
Medicine N.V., a company organized under the laws of The Netherlands (“BG
Netherlands”); and (d) the funds held in that certain deposit account 8800065546
at Silicon Valley Bank (the “Security Deposit Account”) securing a letter of
credit issued as security for Debtor’s landlord at its Waltham, Massachusetts
location (the “Existing Letter of Credit”) solely to the extent that the balance
of the Security Deposit Account does not exceed the liabilities related to the
Existing Letter of Credit.



--------------------------------------------------------------------------------

“Company Intellectual Property” means any and all copyright, trademark,
servicemark, patent, design right, software and trade secrets of Debtor and any
applications, registrations, amendments, renewals, extensions and improvements
with respect thereto, now owned or hereafter acquired.

Notwithstanding the above, Debtor has agreed that upon the repayment of all
amounts owed under the GE Loan Agreement, Collateral shall include Company
Intellectual Property.

Furthermore, notwithstanding anything herein to the contrary, the Collateral
shall include all Debtor’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing, including without limitation all proceeds of and payments in
connection with the Company Intellectual Property.

Terms used in this Exhibit A but not defined shall have the meaning given to
such terms in the UCC.